
 


Exhibit 10




GENERAL RELEASE & SETTLEMENT AGREEMENT


THIS GENERAL RELEASE AND SETTLEMENT AGREEMENT (the "Agreement") is made and
entered into by and between Richard B. Marchese ("Mr. Marchese"), and Georgia
Gulf Corporation ("Georgia Gulf"), its present and former officers, directors,
employees, attorneys, representatives, agents, assigns and affiliate companies
(the "Company").


W I T N E S S E T H:


WHEREAS , Mr. Marchese has been employed by the Company in the position of Vice
President, Chief Financial Officer, at the headquarters office of the Company in
Atlanta, GA, and


WHEREAS , the Company and Mr. Marchese have agreed that Mr. Marchese will resign
from the position of Vice President, Chief Financial Officer effective as of
December 11, 2003 (the "Resignation Date"); and


WHEREAS , under the terms and conditions hereinafter set forth, the Company
desires to provide Mr. Marchese with certain benefits in addition to those to
which he would be entitled under the Company's existing policies; and


WHEREAS , the Company and Mr. Marchese desire to memorialize the benefits,
obligations and understandings of the Company and Mr. Marchese.


NOW, THEREFORE , in consideration of the premises and mutual promises herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Mr. Marchese and the Company hereby agree as
follows:


1.    The Company’s Obligations.
 
A.  The Split Dollar Life Insurance Agreement dated December 21, 1998, entered
into by the Company and Mr. Marchese, will remain in full force and effect.
 
B.  The Executive Retirement Plan dated November 3, 1989, as amended, entered
into by the Company and Mr. Marchese, will remain in full force and effect.
 
C.  Mr. Marchese will be paid, as and when they become due, all of Mr.
Marchese's other regular benefits (e.g. the Company’s Savings and Capital Growth
Plan and Salaried Employees’ Pension Plan), which are vested as to Mr. Marchese
as of December 31, 2003 in accordance with the terms of the underlying Plan(s).
 
D.  Mr. Marchese will receive any profit sharing payment for 2003 in accordance
with the terms and conditions of the plan.
 
E.  Certain Nonqualified Stock Option Agreements entered into between the
Company and Mr. Marchese will be amended as set out in Exhibit A of this
Agreement.
 
F.  Certain Restricted Shares Agreements entered into between the Company and
Mr. Marchese will be amended as set out in Exhibit B of this Agreement.
 
G.  The Company will pay Mr. Marchese the sum of One Hundred Seventy Five
Thousand Dollars ($175,000) less applicable federal and state withholding
requirements, payable in one lump sum not later than December 31, 2003.
 
H.  The Company will transfer to Mr. Marchese the title to his current Company
car, a 1999 Jeep Grand Cherokee.
 
I.  Mr. Marchese will be eligible for continuation of group medical, dental and
vision benefits at his own expense upon the same terms and conditions as such
benefits are offered to other terminated employees of the Company generally and
subject to any subsequent modifications, amendments or termination of such
coverage applicable to terminated employees generally.

    1  

--------------------------------------------------------------------------------

 



2.    Mr. Marchese’s Obligations.


A.  Noncompetition


Mr. Marchese acknowledges that the Company, among other things, is in the
business of developing, manufacturing and selling chlorovinyl and aromatic
chemicals, including vinyl suspension resins, vinyl compounds, vinyl chloride
monomer, chlorine, caustic soda, cumene, phenol and acetone (the "Company’s
Business"). Mr. Marchese further acknowledges that his refraining from accepting
employment competitive with the Company for a period of time following departure
from the Company is a material consideration for the Company to enter into this
Agreement. Therefore, Mr. Marchese agrees, within a period of five (5) years of
his resignation as an officer of the Company, that he will not be employed or
otherwise provide services, including as a consultant or independent contractor
in the United States by or to another employer:
i.    which competes with the Company’s Business, or other business then
competitive with the Company, and,
ii.    which, combined with other employers under common control, has annual
sales of $5,000,000 or more in the fiscal year immediately preceding that during
which Mr. Marchese becomes employed by the other employer, based on information
available to the Company, and
iii.    which requires Mr. Marchese to utilize his skill and knowledge to
enable, facilitate, or assist another entity to compete with the Company.


B.  Protection of Confidential Information


In his position as Vice President, Chief Financial Officer of the Company, Mr.
Marchese was privy to certain technical, business, financial and other
information or data which Company considers confidential and/or proprietary and
which relates to the Company's Business. Mr. Marchese agrees that for five (5)
years from the date herein set, he will maintain the confidential nature of this
information. Mr. Marchese acknowledges that some of this information constitutes
Trade Secrets of the Company and may not be disclosed without the Company's
written consent for so long as it remains a Trade Secret. Should Mr. Marchese
have any question or concern with regard to the disclosure or character of the
information, he agrees to inquire with the Company's Vice President, General
Counsel.


3.   Release by Mr. Marchese.


As a material consideration for the Company to enter into this Agreement, Mr.
Marchese hereby irrevocably and unconditionally releases, acquits and forever
discharges the Company from any and all charges, complaints, - claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses
(including attorney's fees and costs actually incurred) of any nature
whatsoever, known or unknown, suspected or unsuspected, including, but not
limited to, rights arising out of alleged violations of any contracts, express
or implied, any covenant of good faith and fair dealing, express or implied, or
any tort, or any legal restrictions on the Company's right to terminate
employees, or any federal, state or other governmental statute, regulations, or
ordinance, including, without limitation: (1) Title VII of the Civil Rights Act
of 1964, as amended (relating to race, color, religion, sex and national origin
discrimination); (2) 42 U.S.C. §§ 1981 and 1981a (relating to discrimination);
(3) The Age Discrimination in Employment Act of 1967, 42 U.S.C. §§ 621-634 as
amended (relating to age discrimination); (4) § 503 of the Rehabilitation Act of
1973 and (5) The Americans with Disabilities Act, 42 U.S.C. § 12,101 et. Seq.
(relating to disability discrimination) which Mr. Marchese now or heretofore
has, owns, holds, or claims to have, own or hold, or which arise out of acts or
omissions that occurred prior to the execution hereof.


4.    Release by the Company.


As a material consideration for Mr. Marchese to enter into this Agreement, the
Company hereby irrevocably and unconditionally releases, acquits and forever
discharges Mr. Marchese from any and all complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, actions, causes of
action, suits, rights, demands, costs, losses, debts and expenses (including
attorney's fees and costs actually incurred) of any nature whatsoever, known or
unknown, suspected or unsuspected, including, but not limited to, rights arising
out of alleged violations of any contracts, express or implied, any covenant of
good faith and fair dealing, express or implied, or any tort, or any federal,
state or other governmental statute, regulations, or ordinance, ("Potential
Claim" or "Potential Claims"), which the Company now has, owns or holds, or
claims to have, own or hold, or which the Company at any time heretofore had,
owned or held, or claims to have, own or hold, or which the Company at any time
hereinafter may have, own or hold, or claim to have, own or hold against Mr.
Marchese arising out of his employment with the Company or any predecessor of
the Company.

    2  

--------------------------------------------------------------------------------

 



5.    Review of Agreement.


This Agreement was presented to Mr. Marchese for his review and consideration on
December 15, 2003 ("Review Date"). Mr. Marchese has twenty-one (21) calendar
days following the Review Date to review, consider and sign this Agreement. If
Mr. Marchese does not return this Agreement fully executed within twenty-one (2
1) days of the Review Date, any offer implied by the presentation of this
Agreement for his review and consideration is withdrawn in its entirety at that
time. For a period of seven (7) calendar days following his execution of this
Agreement, Mr. Marchese may revoke this Agreement ("Revocation"). Mr. Marchese
may revoke this Agreement only by giving the Company formal, written notice of
his revocation of this Agreement, to be received by the Company by the close of
business on the seventh (7th) day following Mr. Marchese I s execution of this
Agreement. This Agreement shall not become effective in any respect until the
revocation period has expired without notice of Revocation. In the absence of
Mr. Marchese's revocation of this Agreement, the eighth (8th) day after Mr.
Marchese's execution of this Agreement shall be the "Effective Date" of this
Agreement, at which time the rights of all parties under this Agreement become
fully enforceable, final and binding in all respects.


6.    Confidentiality.


Mr. Marchese represents and agrees that he will keep the terms, amount and fact
of this Agreement completely confidential, and that he will not hereafter
disclose any information concerning, this Agreement to anyone other than his
immediate family and professional representatives who will be informed of and
bound by this confidentiality clause and to such others as may be required by
law, regulation or legal process.


The Company represents and agrees that it will keep the terms, amount and fact
of this Agreement completely confidential, and that it will not hereafter
disclose any information concerning this Agreement to anyone other than its
officers, top management and advisors who have a need to know such information
and who will be informed of and bound by this confidentiality clause and to such
others as may be required by law, regulation or legal process.


7.    Severability.


The provisions of this Agreement are severable and if any part of it is found to
be unenforceable, the other paragraphs shall remain fully valid and enforceable.
This Agreement shall survive the termination of any arrangements contained
herein.


8.    Representations.


Mr. Marchese represents and acknowledges that in executing this Agreement he
does not rely and has not relied upon any representation or statement not set
forth herein made by the Company with regard to the subject matter, basis or
effect of this Agreement or otherwise.


9.    Governing Law.


This Agreement is made and entered into in the State of Georgia, and shall in
all respects be interpreted, enforced and governed by and under the laws of the
State of Georgia. Any dispute regarding any aspect of this Agreement or any act
which allegedly has or would violate any provision of this Agreement
("arbitrable dispute") will be submitted to arbitration in Atlanta, Georgia,
before an experienced employment arbitrator licensed to practice law in Georgia
and selected in accordance with the rules of the American Arbitration
Association, as the exclusive remedy for such claim or dispute. Should any party
to this Agreement hereafter institute any legal action or administrative
proceeding against the other with respect to any claim waived by this Agreement
such other party shall be entitled to recover from the initiating party all
damages, costs, expenses, and attorneys' fees incurred as a result of such
action.


10.  MR. MARCHESE REPRESENTS AND AGREES THAT HE HAS BEEN ADVISED OF AND FULLY
UNDERSTANDS HIS RIGHT TO DISCUSS ALL ASPECTS OF THIS AGREEMENT WITH HIS PRIVATE
ATTORNEY PRIOR TO EXECUTING THIS AGREEMENT, THAT TO THE EXTENT, IF ANY, THAT HE
DESIRED, HE HAS AVAILED HIMSELF OF THIS RIGHT, THAT HE HAS CAREFULLY READ AND
FULLY UNDERSTANDS ALL OF THE PROVISIONS OF THIS AGREEMENT, AND THAT HE IS
VOLUNTARILY ENTERING INTO THIS AGREEMENT.

    3  

--------------------------------------------------------------------------------

 



This Agreement sets forth the entire agreement between the parties hereto. This
Agreement may not be changed orally, but only by a writing signed by the parties
hereto.




Executed at Atlanta, Georgia, this ______day of December 2003








/s/ RICHARD B. MARCHESE
Richard B. Marchese






Executed at Atlanta, Georgia, this 17 th day of December 2003




Georgia Gulf Corporation




/s/ JOEL I. BEERMAN
Joel I. Beerman
Vice President- General Counsel





    4  

--------------------------------------------------------------------------------

 



Exhibit A


FIRST AMENDMENT TO
NONQUALIFIED STOCK OPTION AGREEMENTS


This FIRST AMENDMENT TO NONQUALIFIED STOCK OPTION AGREEMENTS (the "Amendment")
is made as of December 17, 2003 by and between Georgia Gulf Corporation , a
Delaware corporation (the "Company"), and Richard B. Marchese (the "Optionee").


By Nonqualified Stock Option Agreements dated February 6, 2001, March 6, 2002
and March 3, 2003 (the "Agreements") the Company awarded the Optionee certain
options to purchase shares of the Company’s common stock under terms and
conditions set out in those Agreements.


The Company and Optionee have agreed that Optionee will resign from the position
of Vice President, Chief Financial Officer of the Company as of December 11,
2003 (the "Resignation Date").


The Company and Optionee desire to amend certain terms and conditions of the
Agreements, and hereby agree:


Section 3 of each of the Agreements, regarding Optionee’s rights to exercise the
options, is hereby amended to permit Optionee to exercise, as of December 17,
2003, all options granted under the Agreements not otherwise exercisable as of
the Resignation Date, as follows:





Agreement Date
 
Number of Options Not Otherwise Exercisable

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

February 6, 2001
 
10,000
March 6, 2002
 
14,666
March 3, 2003
 
22,000





Except as set out in this Amendment, all terms and conditions of the Agreements
remain in full force and effect.


IN WITNESS WHEREOF, the Company has caused this Amendment to be executed on its
behalf by its duly authorized officer and Optionee has also executed this
Amendment in duplicate, as of the day and year first above written.









Georgia Gulf Corporation
Richard B. Marchese
 
 
/s/ JOEL I. BEERMAN
s/ RICHARD B. MARCHESE
Joel I. Beerman
 
Vice President- General Counsel
 

    5  

--------------------------------------------------------------------------------

 



Exhibit B


FIRST AMENDMENT TO
RESTRICTED SHARES AGREEMENTS




This FIRST AMENDMENT TO RESTRICTED SHARES AGREEMENTS (the "Amendment") is made
as of December 17, 2003 by and between Georgia Gulf Corporation , a Delaware
corporation (the "Company"), and Richard B. Marchese (the "Optionee").


By Restricted Shares Agreements dated March 6, 2002 and March 3, 2003 (the
"Agreements") the Company awarded the Optionee certain Restricted Shares under
terms and conditions set out in those Agreements.


The Company and Optionee have agreed that Optionee will resign from the position
of Vice President, Chief Financial Officer of the Company as of December 11,
2003 (the "Resignation Date").


The Company and Optionee desire to amend certain terms and conditions of the
Agreements, and hereby agree:


Section 3 of each of the Agreements regarding vesting of the Restricted Shares,
is hereby amended such that, as of December 17, 2003, all Restricted Shares
granted under the Agreements not otherwise vested as of the Resignation Date,
shall become vested and nonforfeitable, as follows:





Agreement Date
 
Number of Restricted Shares Not Otherwise Vested

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

March 6, 2002
 
8,000
March 3, 2003
 
12,000





Except as set out in this Amendment, all terms and conditions of the Agreements
remain in full force and effect.


IN WITNESS WHEREOF, the Company has caused this Amendment to be executed on its
behalf by its duly authorized officer and Optionee has also executed this
Amendment in duplicate, as of the day and year first above written.







Georgia Gulf Corporation
Richard B. Marchese
 
 
/s/ JOEL I. BEERMAN
s/ RICHARD B. MARCHESE
Joel I. Beerman
 
Vice President- General Counsel
 








    6  

--------------------------------------------------------------------------------

 



FIRST AMENDMENT TO
NONQUALIFIED STOCK OPTION AGREEMENTS


This FIRST AMENDMENT TO NONQUALIFIED STOCK OPTION AGREEMENTS (the "Amendment")
is made as of December 17, 2003 by and between Georgia Gulf Corporation , a
Delaware corporation (the "Company"), and Richard B. Marchese (the "Optionee").


By Nonqualified Stock Option Agreements dated February 6, 2001, March 6, 2002
and March 3, 2003 (the "Agreements") the Company awarded the Optionee certain
options to purchase shares of the Company’s common stock under terms and
conditions set out in those Agreements.


The Company and Optionee have agreed that Optionee will resign from the position
of Vice President, Chief Financial Officer of the Company as of December 11,
2003 (the "Resignation Date").


The Company and Optionee desire to amend certain terms and conditions of the
Agreements, and hereby agree:


Section 3 of each of the Agreements, regarding Optionee’s rights to exercise the
options, is hereby amended to permit Optionee to exercise, as of December 17,
2003, all options granted under the Agreements not otherwise exercisable as of
the Resignation Date, as follows:





Agreement Date
 
Number of Options Not Otherwise Exercisable

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

February 6, 2001
 
10,000
March 6, 2002
 
14,666
March 3, 2003
 
22,000





Except as set out in this Amendment, all terms and conditions of the Agreements
remain in full force and effect.


IN WITNESS WHEREOF, the Company has caused this Amendment to be executed on its
behalf by its duly authorized officer and Optionee has also executed this
Amendment in duplicate, as of the day and year first above written.









Georgia Gulf Corporation
Richard B. Marchese
 
 
/s/ JOEL I. BEERMAN
s/ RICHARD B. MARCHESE
Joel I. Beerman
 
Vice President- General Counsel
 

    7  

--------------------------------------------------------------------------------

 



FIRST AMENDMENT TO
RESTRICTED SHARES AGREEMENTS




This FIRST AMENDMENT TO RESTRICTED SHARES AGREEMENTS (the "Amendment") is made
as of December 17, 2003 by and between Georgia Gulf Corporation , a Delaware
corporation (the "Company"), and Richard B. Marchese (the "Optionee").


By Restricted Shares Agreements dated March 6, 2002 and March 3, 2003 (the
"Agreements") the Company awarded the Optionee certain Restricted Shares under
terms and conditions set out in those Agreements.


The Company and Optionee have agreed that Optionee will resign from the position
of Vice President, Chief Financial Officer of the Company as of December 11,
2003 (the "Resignation Date").


The Company and Optionee desire to amend certain terms and conditions of the
Agreements, and hereby agree:


Section 3 of each of the Agreements regarding vesting of the Restricted Shares,
is hereby amended such that, as of December 17, 2003, all Restricted Shares
granted under the Agreements not otherwise vested as of the Resignation Date,
shall become vested and non-forfeitable, as follows:





Agreement Date
 
Number of Restricted Shares Not Otherwise Vested

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

March 6, 2002
 
8,000
March 3, 2003
 
12,000





Except as set out in this Amendment, all terms and conditions of the Agreements
remain in full force and effect.


IN WITNESS WHEREOF, the Company has caused this Amendment to be executed on its
behalf by its duly authorized officer and Optionee has also executed this
Amendment in duplicate, as of the day and year first above written.









Georgia Gulf Corporation
Richard B. Marchese
 
 
/s/ JOEL I. BEERMAN
s/ RICHARD B. MARCHESE
Joel I. Beerman
 
Vice President- General Counsel
 








    8  

--------------------------------------------------------------------------------

 

 